UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27754 HUB GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 36-4007085 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerX Accelerated FilerNon-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesNo X On July 22, 2010, the registrant had 37,019,216 outstanding shares of Class A common stock, par value $.01 per share, and 662,296 outstanding shares of Class B common stock, par value $.01 per share. HUB GROUP, INC. INDEX PART I.Financial Information: Page Consolidated Balance Sheets – June 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Income - Three Months and Six Months Ended June 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Quantitative and Qualitative Disclosures about Market Risk 15 Controls and Procedures 15 PART II.Other Information 15 2 HUB GROUP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 30, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable trade, net Accounts receivable other Prepaid taxes Deferred taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS Restricted investments Property and equipment, net Other intangibles, net Goodwill, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable trade $ $ Accounts payable other Accrued payroll Accrued other TOTAL CURRENT LIABILITIES Non-current liabilities Deferred taxes STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2010 and 2009 - - Common stock Class A:$.01 par value;97,337,700 shares authorized and 41,224,792 shares issued in 2010 and 2009;37,016,157 shares outstanding in 2010 and 37,253,330 shares outstanding in 2009. Class B: $.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2010 and 2009. Additional paid-in capital Purchase price in excess of predecessor basis, net of tax benefit of $10,306 ) ) Retained earnings Other comprehensive income (loss) 2 (9
